ORDER
CRAIG E. PARLES of HACKENSACK, who was admitted to the bar of this State in 1997, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that CRAIG E. PARLES is disbarred'by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that the name of CRAIG E. PARLES shall immediately be removed as a signatory to any attorney accounts maintained pursuant to Rule 1:21-6; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.